OFFICE               STAN
                                       COUNTY CLERK,                       COUNTY, TEXAS
                                            COUNTYCIVILCOURTSDEPARTMENT                                   FILED IN
                                                                                                   14th COURT OF APPEALS
        5, 2015                                                                                       HOUSTON, TEXAS
                                                                                                    1/5/2015 4:19:46 PM
    Court of Appeals                                                                               CHRISTOPHER A. PRINE
301 Fannin                                                                                                 · Clerk
          Texas77002

SUBJ: Non—Paymentof Clerk’s Record

REF:                #14-14-00941-CV /Trial Court#1053195
       Court # Three (3)

                                                SHELLI R WHEELER
                                                        VS.
                                             EK & AC ENTERPRISES,                       INC.


       This letter is to inform you appellant, EK & AC                                 Inc., has not paid for the Original C1erk’s

Record in the above referenced case. The appellant’s attorney was                            by mailed of the cost for the Record

on December         2014. As of January 5, 2015, no fees have been posted for this Record. If I can be of any

further assistance contact me at                   755-9425. The original letter will be electronically                 with the

             Court of Appeals on January              2015.



Sincerely,Stan

    Stanart
County Clerk:2:

/S/Joshua Alegria
JoshuaAlegria                                                                                                    ·
Deputy Clerk
                                                                                                                 _




                                             P.O. Box 1525   Houston, TX 77251-1525   (713) 755-6421

        FormNo. 1-1-01-306
                         (Rev.08/15/2011)                                                                 Page 1 ofl




                                                                                                                              1
                                                                                                                                                                        on   12/1/2014       3:04:48      PM


                                                                      OFFICE           OF       STAN         STANART
                                                                  COUNTY          CLERK,        HARRIS         COUNTY,                    TEXAS
                                                                            CIVIL      COURTS          DEPARTMENT




                                                                                         COST         LETTER


December              1, 2014


Theadore             R.   Andrews
5177       Richmond             Avenue,         Suite      1275
Houston,         Texas        77056


RE:       DOCKET             NO.      1053195,           COUNTY                     COURT        AT    LAW      Three         (3)


                                                                                       SHELLIE WHEELER
                                                                                                   vs.
                                                                                EK & AC ENTERPRISES,                         INC.


Dear Theadore R. Andrews,

              In accordance               to TRAP          35.3(a),     I am notifying    you    that                   is                        for   the                       ofthe
Clerk’s       Record         from      the     Notice      of Appeal       that was filed   on   November            21,          2014.        Please     remit         payment    in the    form    of
cash,      cashier        check,      credit     card,     or money       order                checks     will       not          be                          payable        to STAN      STANART,
County        Clerk.        If you     have       any    questions      about    the   Record     contact      me   at (713)              755-9425.


Sincerely,


STAN         STANART,                County        Clerk




             Alegria
Deputy        Clerk1>.o.




                                                                                    1525 I              TX                    I        (713)
                                             (Rev. 04/29/2011)                                                                                                                      1 of 1




                                                                                                                                                                                                          2